Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-19 in the reply filed on 11/21/2022 is acknowledged.  The traversal is on the ground(s) that a search for the glass composition would produce results relevant to making and using the product.  This is not found persuasive because the inventions are directed towards different statutory categories, are classified differently, and would require unique searches such that to examine them together would be an undue burden as detailed in the restriction requirement dated 11/21/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/21/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,292,742. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is directed towards a glass further comprising a colorant portion comprising: CoO in an amount no greater than 20 ppm; or Se in an amount no greater than 3 ppm. Because the range for CoO and Se both go down to zero, it is unclear if this limitation requires a non-zero value for either CoO or Se. For the purposes of examination, this limitation will be interpreted as requiring some non-zero value of CoO or Se unless otherwise clarified by Applicant during the course of prosecution. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi et al. (US5958811, hereinafter referred to as Sakaguchi).
Regarding claim 1, Sakaguchi discloses a glass composition comprising a base glass portion comprising: 65-75 wt% SiO2 (see Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 70.1 wt.% SiO2); 5-15 wt% CaO (see Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 8.27 wt.% CaO); 0-5 wt% MgO (see Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 3.27 wt.% MgO); 0-5 wt% K2O (see Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 0.99 wt.% K2O); 10-14 wt% Na2O (see Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 13.17 wt.% Na2O); and 1-5 wt% Al2O3 (see Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 1.39 wt.% Al2O3); wherein the glass composition has a ratio of Na2O to Al2O3 is in the range of 9.5-12.5 wt%/wt% (see Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 13.17 wt.% Na2O and 1.39 wt.% Al2O3, for a ratio of Na2O/Al2O3 of 13.17/1.39 = 9.47, which is 9.5 when accounting for the claimed significant figures).
Regarding claim 7, while Sakaguchi does not explicitly disclose the glass composition, when formed as a glass sheet, has a color described by the following chromaticity coordinates: an a* ranging from -4 to +4 and a b* ranging from 0 to -20, this is a property inherent to the composition, and the composition disclosed by Sakaguchi is sufficiently similar to the instantly claimed composition such that this property is inherently present. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 8, while Sakaguchi does not explicitly disclose the glass composition, when formed as a glass sheet, has a visible light transmittance of no greater than 80% this is a property inherent to the composition, and the composition disclosed by Sakaguchi is sufficiently similar to the instantly claimed composition such that this property is inherently present. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 9, Sakaguchi discloses the total iron in the glass composition is in the range of 0.2 to 0.8 wt% (see  Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 0.45 wt.% total iron).
Regarding claim 12, while Sakaguchi does not explicitly disclose the glass composition, when formed as a glass sheet, has a color described by the following chromaticity coordinates: an a* ranging from -8 to -16 and a b* ranging from +3 to -17, this is a property inherent to the composition, and the composition disclosed by Sakaguchi is sufficiently similar to the instantly claimed composition such that this property is inherently present. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 13, Sakaguchi discloses the colorant portion comprises at least one of the following: oxides of manganese, tin, cerium, molybdenum, vanadium, copper, zinc, tungsten, and lanthanum, or any combination thereof (see  Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising CeO2, which correlates with cerium).
Claim(s) 1, 5-6, 8-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hijiya et al. (WO2017073566 with reference to the machine translation and the original WIPO publication as noted, hereinafter referred to as Hijiya).
Regarding claim 1, Hijiya discloses a glass composition comprising a base glass portion comprising: 65-75 wt% SiO2 (see Hijiya at the Table on Page 5 of the original WIPO publication, Example 24, disclosing an example of a glass comprising 70.6 wt% SiO2); 5-15 wt% CaO (see Hijiya at the Table on Page 5 of the original WIPO publication, Example 24, disclosing an example of a glass comprising 8.5 wt.% CaO); 0-5 wt% MgO (see Hijiya at the Table on Page 5 of the original WIPO publication, Example 24, disclosing an example of a glass comprising 3.2 wt.% MgO); 0-5 wt% K2O (see Hijiya at the Table on Page 5 of the original WIPO publication, Example 24, disclosing an example of a glass comprising 0.8 wt.% K2O); 10-14 wt% Na2O (see Hijiya at the Table on Page 5 of the original WIPO publication, Example 24, disclosing an example of a glass comprising 13.3 wt.% Na2O); and 1-5 wt% Al2O3 (see Hijiya at the Table on Page 5 of the original WIPO publication, Example 24, disclosing an example of a glass comprising 1.6 wt.% Al2O3); wherein the glass composition has a ratio of Na2O to Al2O3 is in the range of 9.5-12.5 wt%/wt% (see Hijiya at the Table on Page 5 of the original WIPO publication, Example 24, disclosing an example of a glass comprising 13.3 wt.% Na2O and 1.6 wt.% Al2O3 for a ratio of Na2O/Al2O3 of 13.3/1.6 = 8.3, which is close to touching the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).).  
Regarding claim 5, Hijiya discloses the total iron in the glass composition is in the range of 0.01 to 0.30 wt% (see Hijiya at the Table on Page 5 of the original WIPO publication, Example 24, disclosing an example of a glass comprising 0.2 wt.% Fe2O3).
Regarding claim 6, Hijiya discloses a colorant portion, the colorant portion comprising: CoO in an amount ranging from 30 to 120 ppm; or Se in an amount no greater than 7.5 ppm (see Hijiya at the Table on Page 5 of the original WIPO publication, Example 24, disclosing an example of a glass comprising 0.0035 wt.% CoO, which correlates with 35ppm CoO).
Regarding claim 8, Hijiya discloses the glass composition, when formed as a glass sheet, has a visible light transmittance of no greater than 80% (see Hijiya at the Table on Page 5 of the original WIPO publication, Example 24, disclosing an example of a glass comprising a transmittance (Tv_D65) of 48.8%).
Regarding claim 9, Hijiya discloses the total iron in the glass composition is in the range of 0.2 to 0.8 wt% (see Hijiya at the Table on Page 5 of the original WIPO publication, Example 24, disclosing an example of a glass comprising 0.2 wt.% Fe2O3).
Regarding claim 10, Hijiya discloses the glass composition has a redox ratio in the range of 0.4-0.6 (see Hijiya at the Table on Page 5 of the original WIPO publication, Example 24, disclosing an example of a glass comprising a Fe-Redox value of 43.9, which correlates to 43.9 % FeO to total iron, which provides a redox ratio of 0.439, which is within the claimed range).
Regarding claim 13, Hijiya discloses the colorant portion comprises at least one of the following: oxides of manganese, tin, cerium, molybdenum, vanadium, copper, zinc, tungsten, and lanthanum, or any combination thereof (see Hijiya at the Table on Page 5 of the original WIPO publication, Example 24, disclosing an example of a glass comprising CeO2, which correlates with cerium).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (US5958811, hereinafter referred to as Sakaguchi).
Regarding claim 2, Sakaguchi discloses the base glass portion has a ratio of CaO to MgO in the range of 1.5-2.2 wt%/wt% (see Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 8.27 wt.% CaO and 3.27 wt.% MgO for a ratio of CaO/MgO of 8.27/3.27 = 2.5, which is close to touching the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).).
Regarding claim 4, Sakaguchi discloses the base glass portion comprises: 68-74 wt% SiO2 (see Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 70.1 wt.% SiO2); 13-13.5 wt% Na2O (see Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 13.17 wt.% Na2O); 1-1.4 wt% Al2O3 (see Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 1.39 wt.% Al2O3); 8.1-8.6 wt% CaO (see Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 8.27 wt.% CaO); and 4.5-5 wt% MgO (see Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 3.27 wt.% MgO, which is close to touching the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).).
Regarding claim 11, Sakaguchi discloses a colorant portion comprising: CoO in an amount no greater than 20 ppm; or Se in an amount no greater than 3 ppm (see  Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 0.002 wt% CoO, which correlates to 20 ppm CoO, which is close to touching the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).).
Regarding claim 15, Sakaguchi discloses 0.49-0.58 wt.% Fe2O3 (see  Sakaguchi at Table 1, Example 8, disclosing an example of a glass comprising 0.45 wt.% total iron, which is close to touching the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hijiya et al. (WO2017073566 with reference to the machine translation and the original WIPO publication as noted, hereinafter referred to as Hijiya).
Regarding claim 14, Hijiya discloses 0.16-0.18 wt.% Fe2O3 (see Hijiya at the Table on Page 5 of the original WIPO publication, Example 24, disclosing an example of a glass comprising 0.20 wt.% Fe2O3, which is close to touching the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731